Citation Nr: 1032569	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss.  

2.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to Agent Orange.

3.  Entitlement to service connection for a respiratory disorder, 
claimed as asbestosis.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for recurring cysts.

7.  Entitlement to service connection for residuals of a right 
inguinal hernia repair, claimed as trouble voiding.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty in the Naval Reserves from June 
1945 to July 1946, August 1962 to November 1962, June 1963 to 
November 20, 1963, and November 22, 1963 to March 1964.  He also 
had verified periods of service in the Naval Reserves from June 
1945 to July 1949, June 1950 to December 1979, and December 1985 
to July 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in 
March 2006 and April 2009.

The March 2006 rating decision denied service connection for 
chronic obstructive pulmonary disease (COPD) (claimed as 
asbestosis), a back injury, a neck injury, recurring cysts and 
residuals, right inguinal hernia repair, voiding problems, and 
declined to reopen the claim for service connection for bilateral 
hearing loss.  The April 2009 rating decision denied service 
connection for diabetes mellitus.  

During the pendency of the Veteran's appeal, the United States 
Court of Appeals for Veterans Claims (Court) held that the scope 
of a claim includes any disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. 
App. 79 (2009).  In light of the foregoing, the Veteran's claim 
for service connection for asbestosis has been recharacterized as 
shown on the title page.  

The Veteran requested a hearing at the RO before a member of the 
Board.  See VA Forms 9 received in April 2009 and October 2009.  
In a November 2009 statement in support of claim, he indicated 
that he wished for his request to be withdrawn and for his case 
to be forwarded immediately to the Board.  As such, the Board 
will proceed accordingly.  

The issue of entitlement to service connection for a 
prostate condition has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2009), are met.

As an initial matter, during the pendency of the Veteran's 
appeal, the Court issued a decision regarding the notice 
requirements associated with claims to reopen.  VA must notify a 
claimant of the evidence that is needed to reopen the claim and 
the evidence that is needed to establish entitlement to the 
underlying claim.  More specifically, the RO must provide notice 
as to what evidence is necessary to substantiate the element(s) 
of service connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's claim for service connection for bilateral hearing 
loss was last denied on the basis that there was no evidence the 
condition was due to the Veteran's service.  In other words, 
there was no medical evidence of a nexus between service and the 
present disability.  See February 1999 rating decision.  The 
Veteran filed a claim to reopen in May 2005, and while the RO 
informed him of the need to provide new and material evidence in 
order to reopen his claim, the notice sent by the RO did not meet 
the requirements as stipulated in Kent.  See June 2005 letter.  
On remand, the RO/AMC must provide notice to the Veteran as 
required in Kent concerning this claim.

The Veteran also seeks entitlement to service connection for 
conditions of his back and neck, which he contends are the result 
of flying on military aircraft.  He specifically reports that he 
sustained injuries to his back during many hours of airtime in 
the Berlin Air Lift, during West Pac flights from the Naval Air 
Station (NAS) in New York to Vietnam, numerous hours in 
helicopters for the purpose of aerial photography, and many rough 
landings in helicopters practicing auto rotations.  The Veteran 
also specifically reports sustaining injuries to his neck as a 
result of reaching out with very heavy aerial cameras in an open 
hatch, causing severe neck strain.  See May 2005 VA Form 21-4138; 
April 2009 VA Form 9.  

Review of the Veteran's service personnel records corroborate 
that he was an aerial photographer, and also corroborate that he 
flew on numerous training/operational flights, while in the 
Reserves.

Review of the Veteran's service treatment records reveal that he 
consistently denied recurrent back pain throughout his military 
career.  See reports of medical history dated December 1971, 
December 1972, December 1973, January 1975, December 1975, 
December 1976, December 1977, November 1978, December 1979, 
December 1980, May 1982, March 1983, December 1984, January 1984, 
and November 1985.  A November 1981 x-ray of the Veteran's 
cervical and lumbosacral spine, taken during the Veteran's period 
of service in the Reserves, revealed minimal degenerative changes 
of the cervical and lumbar spines.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2009), a medical examination 
will be provided or a medical opinion obtained if review of the 
evidence of record reveals that an examination or opinion is 
necessary for a decision to be rendered.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In light of the November 1981 
x-ray report and the assertions made by the Veteran, which are in 
part corroborated by the Veteran's service personnel records, the 
Board finds that a medical examination is necessary for the 
purpose of determining whether the Veteran has a current neck 
and/or back disorder that is related to service.  

The Veteran also seeks entitlement to service connection for 
residuals of a right inguinal hernia repair.  He specifically 
contends that he underwent a hernia operation during active duty 
at St. Albans Naval Hospital and that a "spinal" was used.  The 
Veteran asserts that after the surgery was performed, he lost the 
ability to sense urinary function and that he just checks his 
abdomen for pressure and proceeds to void in this manner.  He 
contends that this condition seems to be directly related to that 
surgery.  See May 2005 VA Form 21-4138; April 2009 VA Form 9.  

Review of the Veteran's service personnel records reveal that he 
was transferred to the U.S. Naval Hospital in St. Albans, New 
York, on two occasions.  The first was for treatment on September 
2, 1945, and the second was for duty under treatment on December 
21, 1958, with a discharge date of January 5, 1959.  See records 
of transfer.  None of the records from St. Albans, however, have 
been included with the Veteran's service treatment records.  On 
remand, the RO/AMC must make efforts to obtain the Veteran's 
complete records from this facility.  

If records from St. Albans, to include those associated with the 
alleged in-service hernia surgery the Veteran underwent, are 
obtained, the claims folder should be sent back to the VA 
examiner who conducted the January 2006 VA compensation and 
pension (C&P) digestive conditions examination for an addendum 
opinion regarding the diagnosis of loss of awareness in voiding 
urge.  This is so because the examiner could not resolve the 
issue without resort to mere speculation unless this was related 
to spinal anesthesia at some point, which the examiner noted was 
not documented in the claims folder.  

The Veteran also seeks service connection for a respiratory 
disorder, which he claims as asbestosis and reports as a 
constant, dry cough.  In a May 2005 VA Form 21-4138, he reported 
spending prolonged periods of time working around asbestos 
materials and insulation and being recently diagnosed with 
asbestosis based on radiology reports from the VA outpatient 
clinic in Daytona Beach.  In his April 2009 VA Form 9, the 
Veteran reports that his service on board the U.S.S. Yorktown was 
spent in the engine and fire room.  He also indicates that he 
helped rebuild a combustion chamber with fire bricks and 
asbestos.  The Veteran further asserts that he had to remove 
cracked fire bricks and scrape asbestos to install new fire 
bricks.  This all occurred in a confined space of the boiler 
entered by a small access hole and done without a mask.  

The Board initially notes in regards to this claim that the RO 
failed to conduct any development regarding whether or not the 
Veteran was exposed to asbestos at any time during his military 
service.  This must be accomplished on remand.  See M21-1MR, 
III.iii.2.D.23.a.  

The Veteran's service treatment records reveal that a December 
1979 chest x-ray showed, in pertinent part, linear atelectasis in 
the left base and overexposed lungs.  See the radiographic 
report.  The Veteran was seen prior to this with complaint of 
cough, at which time he was assessed with a viral upper 
respiratory infection (URI).  See January 1978 health record.  He 
was also seen subsequent to this with possible bronchitis after 
complaining of a non-productive cough.  See June 1983 health 
record.  A private chest x-ray taken at St. Vincent's Medical 
Center in November 1981, during the Veteran's Reserve service, 
showed a few calcific densities in the right lung field and some 
in the left lung field, which may be due to old granulomatous 
disease.  

The post-service medical evidence of record reveals that a July 
2005 chest x-ray contained an impression of slight hyperinflation 
of the lungs; a February 2006 pulmonary function test (PFT) 
revealed mild obstructive ventilatory dysfunction with a 
component of emphysema.  It was noted that this was consistent 
with emphysema-type COPD of a mild nature.  An August 2007 chest 
x-ray showed calcified granulomas in the right apical region.  
See records from Daytona Beach.  

During the January 2006 VA C&P digestive and respiratory 
evaluation, the Veteran was diagnosed with asbestos exposure in 
the service, one year, no evidence of asbestosis by x-ray.  The 
examiner noted that carbon monoxide diffusion in the lung was to 
be performed and that there was mild restrictive disease present 
on pulmonary function studies.  It was also noted that a DCLO 
student was ordered to be done at the Gainesville VA Medical 
Center (GVAMC).  The Board notes that the February 2006 PFT was 
conducted at that facility.  

The examiner did not have an opportunity to review the February 
2006 results, nor did he provide an opinion regarding the 
etiology of the Veteran's diagnosed mild restrictive disease.  
This must be accomplished on remand.

The Veteran also seeks entitlement to service connection for 
recurrent cysts, which he reports are located on his upper back.  
He contends they are the result of pieces of metal that became 
imbedded in his skin after a shrapnel injury that occurred while 
serving in Vietnam and which were causing his skin to repeatedly 
erupt.  The Veteran asserts that his wife found several small 
pieces of metal lodged beneath his skin and that he still has the 
pieces of metal, which appear to have all been removed since 
there was no evidence of metal on x-ray.  See May 2005 VA Form 
21-4138; August 2005 statement in support of claim; April 2009 VA 
Form 9.  

In an August 2005 VA treatment record, it was noted that the 
Veteran brought in small pieces of shrapnel, which he contended 
he had gotten out of his back.  His skin at that time was free of 
significant lesions or rashes, as it was at the time of a 
February 2007 report of treatment, which reveals that the Veteran 
complained of a history of shrapnel injury and an area on his 
back that had recurrent irritation.  In light of the Veteran's 
assertions, the Board finds that a medical examination is 
necessary for the purpose of determining whether the Veteran has 
a current skin disorder in the form of recurrent cysts and, if 
so, whether it is related to service.  See 38 C.F.R. § 
3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The Veteran has reported receiving treatment at the Daytona Beach 
VA outpatient clinic since 2000.  See May 2005 VA Form 21-4138.  
It is unclear from review of the claims folder whether the 
Veteran's entire records from this facility have been obtained, 
as the earliest record of treatment is dated March 2001, though 
there are x-ray records dated April 2000.  On remand, the RO/AMC 
should obtain the Veteran's complete records from this facility, 
to include those generated after February 2009.  

Lastly, the Veteran seeks service connection for diabetes 
mellitus as a result of exposure to Agent Orange while in 
Vietnam.  He specifically reports flying on Navy Aircraft 7R-
56486 and 56575 from October 24, 1966 to November 6, 1966 and 
from July 24, 1967 to August 6, 1967.  The Veteran asserts flying 
in and out of Khe Sanh, Chu Lai and Da Nang and loading and 
unloading supplies many times.  He contends that during a fly 
over by Navy aircraft, he was covered by Agent Orange while 
parked and unloading adjacent to the defoliated area.  He reports 
being stripped to the waist because of the heat and not getting 
to shower for two days at a cruise rest.  See March 2009 VA Form 
21-4138; April 2009 VA Form 9.  

The development conducted by the RO related to whether the 
Veteran had verified service in Vietnam is lacking, especially in 
light of the fact that the Veteran asserts being in Vietnam 
during a period outside of active duty.  In this regard, the 
Board finds that the RO/AMC should first ask the Veteran to 
supplement the information he has already provided to include 
more detailed information regarding what Naval Reserve unit he 
was attached to when he traveled to Vietnam in the fall of 1966 
and the summer of 1967.  The Board notes that review of his 
service personnel records indicate he was attached to AWS-83 
between 1965 and 1966 and was attached to NAR DIV 831 in 1967, 
which appears to be at the U.S. Naval Air Station New York in 
Brooklyn, New York.  The Board also notes that the Veteran 
received 101.6 hours of training/operational flights during the 
period January 1, 1966 to December 31, 1966 while attached to 
AWS-83 and that at the time the Veteran was noted to be eligible 
to receive the Vietnam Service Medal in February 1968, it appears 
he was stationed at the Naval Air Station New York.  See record 
of Naval Reserve Service; administrative remarks.  

Irrespective of whether the Veteran provides more information 
regarding his unit, the RO/AMC should contact the National 
Personnel Records Center (NPRC) again to determine whether the 
Veteran was on any aircraft that landed in Vietnam between 
October and November 1966 and July and August 1967, as per his 
statement, to include obtaining any flight logs.  Although the 
Board notes that review of the VA Adjudication Procedure Manual 
indicates that the Veteran's Naval Reserve records should be 
located at the NPRC, see M21-1MR, III.iii.2.B.14.a., the RO/AMC 
should also contact AWS-83 and the Naval Air Station in Brooklyn 
for the same information.  

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Provide notice to the Veteran regarding 
what evidence is needed to reopen his 
previously denied claim for service 
connection for bilateral hearing loss, as 
required by Kent v. Nicholson, 20 Vet. App. 
1 (2006).  The Veteran must be informed of 
the basis for the denial in February 1999, 
and of what the evidence must show in order 
to reopen this particular claim.

2.  Obtain the Veteran's complete treatment 
records from the Daytona Beach VA outpatient 
clinic, dated since the year 2000.  

3.  Determine whether or not the Veteran was 
exposed to asbestos at any time during his 
military service, as outlined at M21-1MR, 
III.iii.2.D.23.a.  

4.  Contact the Veteran and request that he 
provide more detailed information regarding 
what Naval Reserve unit he was attached to 
when he traveled to Vietnam between October 
24, 1966 and November 6, 1966 and between 
July 24, 1967 and August 6, 1967.  Document 
all efforts made in this regard.  

5.  Irrespective of whether the Veteran 
provides a response to the request for more 
information, but after waiting an adequate 
amount of time for such a response, contact 
the NPRC, AWS-83, and the Naval Air Station 
New York in Brooklyn, New York, and request 
information as to whether the Veteran was on 
any aircraft that landed in Vietnam between 
October and November 1966 and July and 
August 1967, to include obtaining any flight 
logs.  If no records can be found, indicate 
whether the records do not exist and whether 
further efforts to obtain them would be 
futile.  Document all efforts made in this 
regard.

6.  Contact the NPRC and request copies of 
any clinical records and in-patient records 
from the U.S. Naval Hospital in St. Albans, 
New York.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain them 
would be futile.  Document all efforts made 
in this regard.  

7.  Return the claims file and a copy of 
this remand to the VA examiner who conducted 
the January 2006 digestive and respiratory 
disorders examination. 

If the requested records from St. Albans are 
received, the examiner should be asked to 
review the claims folder, to include any 
records received from St. Albans related to 
the alleged in-service hernia surgery, and 
to provide an opinion as to whether it is at 
least as likely as not (i.e., probability of 
50 percent or greater) that any current loss 
of awareness in voiding urge had its onset 
during active service or is related to any 
in-service disease, event, or injury.

The examiner should also provide an opinion 
as to whether it is at least as likely as 
not (i.e., probability of 50 percent or 
greater) that any current respiratory 
disorder had its onset during active service 
or is related to any in-service disease, 
event, or injury.

If the January 2006 VA examiner is not 
available, or if the requested opinions 
cannot be given without further examination 
of the Veteran, (a) new VA examination(s) 
should be scheduled.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

8.  Schedule the Veteran for a VA orthopedic 
examination.  The claims folder, to include 
a copy of this remand, must be made 
available to and reviewed by the examiner in 
conjunction with the examination report.  
Any indicated studies should be performed.

The examiner should identify all disorders 
of the neck and back and provide an opinion 
as to whether it is at least as likely as 
not (i.e., probability of 50 percent or 
greater) that any current neck and/or back 
disorder had its onset during active service 
or is related to any in-service disease, 
event, or injury.  In providing this 
opinion, the examiner should acknowledge the 
Veteran's assertion that his neck and back 
disorders are the result of flying on 
military aircraft.  

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

9.  Schedule the Veteran for a VA skin 
examination.  The claims folder, to include 
a copy of this remand, must be made 
available to and reviewed by the examiner in 
conjunction with the examination report.  
Any indicated studies should be performed.

The examiner should identify all disorders 
of the skin.

The examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that any current skin disorder had 
its onset during active service or is 
related to any in-service event, disease, or 
injury, to include the alleged shrapnel 
injury sustained to the Veteran's upper 
back.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

10.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination reports.  If the 
requested examinations do not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned for 
corrective action.

11.  Finally, readjudicate the claims.  If 
any benefit sought on appeal is not granted, 
issue an updated supplemental statement of 
the case and give the Veteran and his 
representative an appropriate amount of time 
to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


